SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

396
CA 16-00666
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


AMY REID, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

CARRIE LEVY AND ROCK CITY CHRYSLER,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


BROWN CHIARI LLP, BUFFALO (MICHAEL DRUMM OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HURWITZ & FINE, P.C., BUFFALO (TODD C. BUSHWAY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Chautauqua County
(Paul Wojtaszek, J.), entered November 20, 2015. The order denied the
posttrial motion of plaintiff to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Reid v Levy ([appeal No. 2] ___ AD3d ___
[Mar. 31, 2017]).




Entered:    March 31, 2017                      Frances E. Cafarell
                                                Clerk of the Court